Citation Nr: 1625093	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.  

2.  Entitlement to an earlier effective date than January 7, 2013, for the grant of service connection for PTSD.  

3.  Entitlement to service connection for hypertension, including as due to Agent Orange exposure or as secondary to PTSD.

4.  Entitlement to service connection for a heart disability, including as due to Agent Orange exposure or as secondary to PTSD.

5.  Entitlement to service connection for erectile dysfunction, including as secondary to PTSD. 

6.  Entitlement to service connection for sleep apnea, including as secondary to PTSD.  

7.  Entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin disability, to include as due to Agent Orange exposure, and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to service connection for hypertension, a heart disability, and a skin disability, along with the issue of entitlement to an increased rating for PTSD, are addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  Service connection for PTSD was denied in a rating decision issued in April 2004; the Veteran did not perfect an appeal of the decision or submit new and material evidence within the appeal period; pertinent service department records were not received subsequent to the April 2004 rating decision.
 
2.  A request to reopen the claim for service connection for PTSD was not received prior to January 7, 2013. 
 
3.  Erectile dysfunction is not etiologically related to service, and was not caused or permanently worsened by service-connected PTSD.

4.  Sleep apnea has not been present at any time during the period of the claim. 

5.  Tinnitus was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.

6.  Entitlement to service connection for a skin disability was denied in an April 2010 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.
 
7.  Evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 7, 2013, is not warranted for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.400 (2015).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board herein grants reopening of the claim for a skin condition, and thus no additional notice or development as to that claim is reported prior to reopening.  The reopened claim for service connection for a skin condition is the subject of remand, below. 

The Veteran was provided all required notice in a January 2013 letter, prior to the appealed RO decision in May 2013 granting service connection for PTSD.  The Veteran was also provided all required notice in a July 2013 letter, prior to the appealed RO decision in July 2014 denying service connection for erectile dysfunction, sleep apnea, and tinnitus.  While this July 2013 letter did not explicitly mention sleep apnea, it was clearly responsive to the Veteran's July 2013 claims for service connection for erectile dysfunction, sleep apnea, and tinnitus, and did address development assistance as implicated by all these claims.  Further, other correspondence to the Veteran notified and assisted the Veteran in development of all the claims, and this coupled with subsequent readjudication including by a statement of the case (SOC) in November 2014, served adequately to cure any deficiencies in such notice.  

The record also reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent authorization was provided.  Neither the Veteran nor the representative has identified any additional, outstanding evidence that could be obtained to substantiate the claims adjudicated herein on any basis.  The Board is also unaware of any such evidence.

The Veteran was also provided appropriate VA examinations in response to his claims.  No examination was required for the earlier effective date claim for service connection for PTSD, because this issue turned on the dates of submission of a request to reopen and the finality of a prior adjudication, neither of which would be affected by an additional VA examination.  

VA examinations addressing sleep apnea, erectile dysfunction, and tinnitus were afforded the Veteran in June 2014, with an addendum to the erectile dysfunction examination provided in November 2014, and an additional VA opinion by a surgical otolaryngologist addressing tinnitus provided in January 2016.  These examinations and addenda or supplemental medical opinions addressed the claims based on review of relevant history, the Veteran's assertions, clinical records, and findings upon examination.  As discussed below, these examiners provided adequate opinions addressing the absence of sleep apnea, the etiology of the Veteran's erectile dysfunction as related to service or service-connected PTSD, and the etiology of the Veteran's tinnitus as related to service.  The Board finds these examination reports, taken together with the addendum to the erectile dysfunction examination and the supplemental medical opinion addressing tinnitus, are adequate for purposes of adjudicating the claims for service connection for erectile dysfunction, sleep apnea, and tinnitus.  

The Veteran has not identified any other evidence that could be obtained to substantiate his claims adjudicated herein.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claims.

II. Evidentiary Considerations

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Earlier Effective Date for Service Connection for PTSD

Legal Criteria

In the absence of an applicable exception, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i)  (2015).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. 38 C .F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Analysis

The Veteran was last previously denied service connection for PTSD by an April 2004 rating action, based on the VA examiner in January 2004 having found that the Veteran did not meet the diagnostic criteria for PTSD.  That examiner recognized the Veteran's combat experiences in Vietnam, but found the Veteran's clinical evaluation did not reflect that the Veteran suffered from PTSD or any psychiatric disability.  The Veteran did not appeal that decision or submit pertinent evidence within the year following that decision, and it became final.  While it is true that a corrected service separation document was added to the record in 2005 reflecting more accurately the Veteran's awards related to actions in service including combat in Vietnam, the January 2004 decision was not based on absence of a combat stressor (combat stressors were conceded) but rather based on absence of  diagnosed PTSD.  

The Veteran did not thereafter seek to reopen his claim for service connection for PTSD, by a formal or informal claim, until he submitted a request to reopen on January 7, 2013.  Relevant service records were not received subsequent to the prior April 2004 decision to give rise to entitlement to reconsideration of that prior final decision, because, as noted, absence of combat experience was not the basis of the prior denial and the prior VA examiner in January 2004 recognized the Veteran's combat exposure.  38 C.F.R. § 3.156(c) (2015).  The RO has granted service connection for PTSD effective January 7, 2013, the date of receipt of the request to reopen.  

Thus, the January 7, 2013, date or request to reopen is the appropriate date for service connection for PTSD.  38 C.F.R. § 3.400.  There is no basis for assignment of an earlier effective date.  The preponderance of the evidence is against the claim for an earlier effective date for service connection for PTSD, and hence the benefit of doubt rule is not applicable.  Gilbert.  

IV. Service Connection Claims for Erectile Dysfunction, 
Sleep Apnea, and Tinnitus 

A. Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).



B. Analysis

Erectile Dysfunction

The Veteran contends that he should be service connected for his erectile dysfunction on a secondary basis, as due to his PTSD, including based on medication taken for PTSD.  

The Veteran was afforded a VA examination in June 2014 addressing claimed erectile dysfunction, with an addendum to that examination obtained in November 2014 to address the question of aggravation by service-connected PTSD.  The June 2014 examiner noted that the Veteran's case presented several more likely causative factors for his erectile dysfunction, including benign prostatic hypertrophy (BPH), hypertension, obesity, and age, than the claimed PTSD or medications taken for PTSD.  To support this conclusion, the examiner noted the Veteran's report that he is able to obtain an erection 100 percent of the time taking Viagra.  The examiner explained that Viagra works by increasing blood flow to the penis, implying that this limited blood flow, and not any difficulty associated with PTSD or medication for PTSD, was implicated as causing the erectile dysfunction.   

In the November 2014 addendum, the examiner emphasized that the Veteran's noted comorbidities "would far surpass any mental health etiologies playing into erectile capabilities."  The examiner concluded that it was not at least as likely as not that the Veteran's PTSD aggravated his erectile dysfunction beyond its natural course, based on the examiner's already stated rationale.  

The Veteran has not presented contrary medical opinion evidence to support a causal link between his service-connected PTSD or medications taken for his PTSD, and his erectile dysfunction.  While the Veteran's representative has addressed potential side effects of medication which may include impotence or erectile dysfunction, such evidence, to the extent it constitutes medical treatise evidence or generalized medical knowledge, does not speak to the Veteran's particular circumstances.  Thus, while such treatise-type evidence or generalized medical evidence lends plausibility to an asserted avenue for service connection, it does not ultimately support a degree of probability of such secondary causation in the Veteran's case, so as to sufficiently weigh against the contrary medical opinion of the VA examiner.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, treatise-type evidence or generalized medical evidence has not been combined with an opinion by a medical professional supporting the Veteran's contention that his erectile dysfunction is related to his service-connected PTSD or to medications taken for his PTSD.  

As already discussed, the June 2014 VA examiner considered both the Veteran's PTSD and medications taken for his PTSD, but provided adequate rational to support the conclusion that these were not likely factors in the Veteran's erectile dysfunction.  The examiner thereby concluded that non-service-connected factors including benign prostatic hypertrophy (BPH), hypertension, obesity, and age were more likely causal of the erectile dysfunction.  

While the Veteran has voiced his own belief in PTSD or PTSD medications as causal of his erectile dysfunction, the Veteran has not been shown to possess the requisite expertise or knowledge to address these distinctly medical questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Hence, he is not competent to provide an opinion on this issue, and his lay opinion about such a causal link cannot serve to support the claim.  

Having carefully reviewed the record, the Board finds that the preponderance of the evidence favors the opinion of the June 2014 examiner to the effect that PTSD and medications taken for PTSD are unlikely to have caused or aggravated the Veteran's erectile dysfunction.  There is also no competent evidence specific to the Veteran contrarily supporting a link between service and the claimed erectile dysfunction.  Accordingly, the Board must conclude that service connection is not warranted for erectile dysfunction.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to the claim because the preponderance of the evidence is against.


Sleep Apnea

The Veteran contends that he should be service connection for sleep apnea including as related to PTSD.  

In the Veteran's September 2014 notice of disagreement, his authorized representative informed of the Veteran's report that he has sleep disturbances and that at times he stops breathing.  The representative additionally contended that there was "a high degree of comorbidity between sleep apnea and PTSD."  However, the representative has not presented or indicated the existence of any medical evidence to support a causal link between PTSD and sleep apnea.  

The Veteran was afforded a June 2014 examination addressing sleep apnea, based on his claim.  A medical history was taken as follows:

He describes that he awakes at night around 1 am and "lays in bed" for ["]10 min to 1 hr." He doesn't have difficulty falling asleep.  He has nightmares and awakes in the middle of the night.  He takes trazodone to sleep.  He also drinks approximately 8-10 drinks of alcohol a night 1-2 [times] a week to help sleep.  He only snores 'sometimes.'  He denied apneic episodes.  He tries to get up with his wife's schedule at 0530 am.  He denies any [obstructive sleep apnea] or any sleep studies.  He has [a] broken sleep schedule in which he sometimes goes for a walk at 0630, takes a nap for 20 min around 10-11 am, sometimes is up at 130 am, other times he is falling asleep in his chair at 9 pm and other times he is awake and up at 1 am.  

Thus, the Veteran denies ceasing-to-breathe ("apneic episodes") issues associated with sleeping, and denies any history of obstructive sleep apnea or of a sleep study wherein a sleep apnea condition might have been diagnosed.  The examiner also noted that the Veteran did not use a CPAP machine.  Ultimately, the examiner found that the Veteran did not currently have any findings, signs, or symptoms of sleep apnea.  

The Board recognizes that the Veteran's report to the VA examiner denying apneic episodes contradicts that Veteran's authorized representative's assertion in a notice of disagreement (NOD) submitted in September 2014 that the Veteran had asserted that at times he stops breathing.  The Board finds the report of the Veteran to the VA examiner to be more reliable, since the examiner was not motivated in his interpretation of the Veteran's statements by bias to support the Veteran's claim.  Caluza.  

The rest of the examination results are consistent with the balance of the record, in that there are not medical records indicating any finding or diagnosis which any treating or examining medical professional found likely to reflect sleep apnea, and sleep apnea has not been diagnosed.  

While the Veteran may have by some means come to believe he has sleep apnea associated with service, it does not appear that he arrived at that belief based on any medical findings as reflected in medical records contained within the record.  The Veteran has also not indicated that other records or other medical practitioners assessed sleep apnea.  Because sleep apnea is a distinctly medical condition not readily observable by a layperson (particularly not the person who suffers from it since it occurs while the person is sleeping), the Veteran is not competent to address whether he suffers from the disorder, and his lay statements cannot serve to support the claim.  He has not been shown to possess the requisite expertise or knowledge to address this distinctly medical question.  Jandreau. 

Having carefully reviewed the record, the Board concludes that in the absence of competent evidence of sleep apnea being present at any time during the claim period, and based the VA examiner's conclusion that the Veteran did not have any findings, signs, or symptoms of sleep apnea, the preponderance of the evidence is against the claim for service connection for sleep apnea on direct or secondary bases, and hence service connection is not warranted.  38 C.F.R. §§ 3.303, 3.310.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to the claim because the preponderance of the evidence is against.

While the Veteran has also, as part of the appealed claim, claimed a sleep condition as associated with his service-connected PTSD, and while sleep difficulties are potentially associated with his alcohol use disorder, symptoms of sleep impairment due to PTSD and alcohol use disorder are not to be rated separately, as these symptoms are reflected in the appropriate rating criteria of psychiatric disability.  To rate them separately would amount to impermissible pyramiding, or rating the same disability twice under different codes.  38 C.F.R. § 4.14 (2015).  The Veteran's claim for an increased evaluation for PTSD is the subject of remand, below, in part for consideration of non-differentiable impairment due to alcohol use disorder.  

Tinnitus

The Veteran contends that he has tinnitus related to noise exposures in Vietnam.  

Because the Veteran's service personnel records reflect that he engaged in combat with the enemy in Vietnam, noise exposure associated with such combat is conceded.  38 U.S.C.A. § 1154(b) (West 2014).  

The Veteran's representative in a September 2014 notice of disagreement informed that the Veteran contended that he had tinnitus since service when he had noise exposure as a light infantryman in Vietnam.  

The Veteran was afforded a VA examination by an audiologist in June 2014.  The examiner found sensorineural hearing loss bilaterally upon current examination, but no hearing loss upon service induction and separation examinations.  The examiner noted that between the induction and separation examinations there was no significant threshold shift, defined as a 15 decibel or greater shift, at one or more frequencies between 500 and 6000 hertz.  The examiner also noted that current science indicates that the "mechanisms and processes" involving recovery from noise exposure make a delay of many years between noise exposure and onset of noise-induced hearing loss "extremely unlikely."  The examiner further noted that research on both people and animals indicates that "the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure."  The examiner thereby concluded based on the absence of threshold shifts shown between service induction and service separation that hearing impairment in either ear was not at least as likely as not caused or aggravated by noise exposure in service.  

The examiner then also addressed tinnitus, opining that the Veteran's tinnitus was at least as likely as not a symptoms of his hearing loss, because tinnitus was a known symptom associated hearing loss.  In a July 2014 addendum, the examiner opined that based on the normal hearing from service and the known association between hearing loss and tinnitus, it was not at least as likely as not that the tinnitus was caused by or the result of military noise exposure.  

The Board obtained an expert medical opinion by a VA surgical otolaryngologist in January 2016, who reviewed the record including the June 2014 examination report, and also reviewed relevant medical literature on the subject of delayed onset hearing loss.  The otolaryngologist concluded that in the Veteran's case delayed onset hearing loss related to the Veteran's period of service was not indicated both because there was no threshold shift in hearing acuity over the course of service, as indicated by service examination findings, as well as because the Veteran's hearing impairment currently, as indicated by recent examination findings, did not meet the criteria for hearing loss disability.  

The examiner noted that medical literature, including primarily animal studies, did show that delayed onset hearing impairment may occur, so that hearing loss may not be detected until years after noise exposure. The examiner added that tinnitus related to noise exposure hearing loss would also therefore take years to manifest.  However, the examiner also noted that "the preponderance of the research still supports the concept that hearing loss from noise exposure is relatively immediate and measurable on audiogram," and add, "Tinnitus from noise-induced hearing loss is also relatively immediate and described as a symptom by the patient."  Reviewing the literature and with due consideration of the findings upon past examinations of the Veteran, the VA otolaryngologist concurred with the conclusions of the VA examiner from 2014, as that examiner concluded, "Normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure.  Therefore the reported tinnitus is less likely as not caused by or a result of military noise exposure."  

The Board is satisfied that recent medical research and literature has now been considered as it may apply to the Veteran's case.  However, the weight of competent and credible medical evidence, inclusive of the expert medical opinion newly obtained, remains to the effect that because hearing loss and tinnitus were not shown in service and there was no threshold shift shown upon examinations in service, it is not at least as likely as not that the Veteran's tinnitus is related to service, including to his noise exposure in service.  Rather, because, as the examiners note, tinnitus is most commonly related to hearing loss, the Veteran's claimed tinnitus most likely did not develop in service or within the first post-service year, and is not causally related to service.   

While the Board has considered the Veteran's belief that his tinnitus is related to his service noise exposure, the Veteran is simply not competent to address the distinctly medical question whether noise exposures in service caused tinnitus present years after service.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Veteran has also recently reported that his tinnitus has continued from service.  The Veteran is certainly competent to address his recalled experience of tinnitus.  Jandreau.  However, the Board must also consider the inherent fallibility of memory, particularly in the recounting of long-ago development of ailments.  Where, as here, there is no record of complaints of tinnitus from service or in decades proximate to service and the Veteran's memory as to when precisely tinnitus began thus may be legitimately questioned, the Board concludes that the more objectively based conclusions of the VA examiners is in this case entitled to greater weight than the Veteran's recent assertions of long-ago onset of tinnitus.  

Thus, the Board finds the preponderance of the evidence against the Veteran's tinnitus having developed in service or otherwise being causally related to service.  Service connection on a direct basis is thus not warranted.  With the preponderance of the evidence also against tinnitus being present within the first post-service year, service connection on a first-year-post-service presumptive basis is also not warranted. 

V. New and Material Evidence to Reopen a Claim for Service 
Connection for a Skin Condition

Legal Criterial 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4)  , which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran's claim for service connection for a skin condition was previously denied in an April 2010 rating decision, based on the absence of evidence establishing a causal link between service or Agent Orange exposure in service and currently diagnosed dermatitis, and absence of evidence of chloracne manifested to a compensable degree within the first post-service year.  The Veteran did not timely appeal that decision or submit any pertinent evidence within the appeal period, and it became final. 

Evidence received since the last prior final denial in April 2010 includes medical evidence supportive of an ongoing skin condition including as resulting from overuse of hydrocortisone for skin treatment over many years.  The evidence also includes a hand-written letter dated in August 2014 from an acquaintance, G. T., stating that he had known the Veteran since 1961, and that he had knowledge of the Veteran having a skin condition since 1968.  Because this new evidence presents a reasonable possibility of substantiating the claim, the claim is reopened.


ORDER

An effective date earlier than January 7, 2013, for service connection for PTSD is denied.

Service connection for erectile dysfunction is denied.

Service connection for sleep apnea is denied.

Service connection for tinnitus is denied. 

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for a skin condition is reopened.  To this extent only, the appeal is granted..


REMAND

Regrettably, several claims must be additionally developed prior to Board adjudication. 

PTSD - higher initial rating

The Veteran contends that his PTSD warrants a higher initial rating than the 10 percent assigned.  He was afforded VA examinations in March 2013 and February 2015 wherein relatively mild symptoms attributed to PTSD were found to be present.  The February 2015 VA examiner noted current diagnoses of PTSD, alcohol use disorder, and cannabis use disorder but stated, "The Alcohol Use Disorder and Cannabis Use Disorder are not caused by the PTSD and vice-versa." However, he provided no rationale for this opinion, and he additionally stated, "The [alcohol use disorder] and [cannabis use disorder] are inextricably interwoven with the PTSD."  This suggests that the impairment due to the alcohol use disorder and cannabis use disorder may not be differentiable from that due to the Veteran's PTSD.  

If these alcohol use and cannabis use disorders cannot be differentiated in their symptoms and effects on functioning from the Veteran's PTSD, then an evaluation providing a clear assessment of their combined effects must be the basis of rating the Veteran's PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).    

Treatment and examination records have not reflected the impact of the Veteran's alcohol consumption on his functioning.  While past alcohol consumption was reported to be significantly higher, at a June 2014 VA psychiatric treatment as well as at the Veteran's February 2015 VA psychiatric examination the Veteran reported still consuming a pint of rum about three times per week.  This suggests significant impact may still be present.

Remand is required to more clearly address whether the Veteran's alcohol use disorder and cannabis use disorder may be differentiated in their symptoms and effects on functioning from symptoms and effects of PTSD, and to address accordingly either differentiated impairment due solely to PTSD, or combined impairment due to PTSD plus alcohol use disorder and/or cannabis use disorder. 

Heart Condition and Hypertension Claims

The Veteran submitted a claim for service connection for both hypertension and a heart condition, both claimed including due to Agent Orange exposure.  The Veteran has also claimed these conditions as secondary to his PTSD.  

Upon VA heart examination in February 2015, the examiner reviewed the Veteran's records and noted his history inclusive of a Cardiolite study performed in 2007, when mild ischemia was noted and treated conservatively.  The February 2015 examiner emphasized, however, that there was no documented evidence of coronary artery disease, with VA treatment records absent cardiac complaints.  The Veteran also had no current complaints which the examiner found to be evidence of a cardiac condition.  Examination of the Veteran also failed to reveal a cardiac condition.  The examiner thereby concluded that the Veteran did not have current ischemic heart disease.  

However, the examiner noted that the Veteran had a METs score by interview of between 5 and 7, and noted that there was "no objective evidence of true ischemic heart disease/ coronary artery disease" because "this gentleman has never had any definitive testing nor invasive testing nor intervention."

Thus, it appears that the examiner failed to perform such tests as would definitively establish whether or not the Veteran has ischemic heart disease, and he otherwise failed to explain the METs score obtained by interview.  The Board thus considers the examination to be inadequate, since it does not provide a sufficient basis, supported by medical findings, to adjudicate the claim for service connection for ischemic heart disease.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Additionally, upon remand examination the examiner should be asked to address whether the Veteran's claimed hypertension is causally related to his exposure to Agent Orange in service.  

Skin Condition - Service Connection

In his September 2014 notice of disagreement, the Veteran's representative informed that the Veteran was contending that he had a skin condition manifested by redness and scaliness since 1968, within a year of his separation from service.  He reportedly treated the condition with over-the-counter medications as well as prescribed creams.  

The Veteran provided a hand-written letter dated in August 2014 from an acquaintance, G. T., stating that he had known the Veteran since 1961.  He asserted that the Veteran had been dealing with a skin problem since 1968, with observed symptoms including redness and flaking.  

Submitted treatment records and letters from Dr. H.S. inform that he has treated the Veteran in 2013 for a skin rash of the chest and forehead associated with the Veteran's prolonged overuse of hydrocortisone cream.  

Upon a VA skin examination in November 2014, the examiner reviewed past records including the statements received from G.T. in September 2014, and from Dr. H.S.   The examiner found no evidence of chloracne either in past records or on current examination, and found no evidence of residual acne on the chest.

The November 2014 VA examiner addressed the Veteran's history of dermatitis reportedly since 1968, but failed to provide an etiology opinion as related to service for any skin condition present during the claim period.  The examiner also failed to elicit from the Veteran how he believed a skin condition which he reported having had since 1968 was related to his service period ending in December 1967.  The issue is thus remanded for a new VA examination, informed by a more thorough examination interview and addressing medical questions raised by the case.  

Accordingly, this case is REMANDED to the RO for the following actions: 

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2. Thereafter, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and extent of all impairment from the Veteran's PTSD as well as impairment due to alcohol use disorder and/or cannabis use disorder, if these cannot be differentiated from PTSD in the symptoms and impacts on functioning.  All pertinent evidence should be made available to and reviewed by the examiner.  

The examiner should carefully review records including the examination reports from March 2013 and February 2015, and note the diagnosed alcohol use disorder and cannabis use disorder.  

The VA examiner must then address whether the Veteran's PTSD may be differentiated in its symptoms and impacts on functioning from symptoms and impacts on functioning of the Veteran's alcohol use disorder and cannabis use disorder.  For any conditions which cannot be differentiated in their symptoms and impacts on functioning from that due to the Veteran's PTSD, the examiner must address the combined symptoms and effects of the Veteran's PTSD and those non-differentiable other conditions (which may in this case include alcohol use disorder and/or cannabis use disorder).  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be directed to provide an opinion concerning the impact of the Veteran's PTSD, together with any non-differentiable conditions, on his employability. 

The rationale for each opinion expressed also must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the inability to provide an opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Then, the RO should arrange for the Veteran to undergo an examination by a cardiologist with sufficient expertise to determine the nature and etiology of any hypertension and any heart disease present during the period of the claim.  Any pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  This should include appropriate studies to confirm or rule out the presence of ischemic heart disease.  

The examiner should ascertain all heart conditions that have been present during the pendency of the claim.  

The examiner should state an opinion whether it is at least as likely as not (50 percent or better probability) that ischemic heart disease has been present at any time during the period of the claim.  

For any other heart conditions present during the pendency of the claim (other than ischemic heart disease), the examiner should state separate opinions for each such heart condition: whether it is at least as likely as not (50 percent or better probability) that the condition was caused or permanently worsened by the Veteran's service-connected PTSD, and whether it is at least as likely as not (50 percent or better probability) that the condition was caused or permanently worsened by the Veteran's (presumed) exposure to Agent Orange in service.  

The examiner should also state opinions as to whether it is at least as likely as not (50 percent or better probability) that hypertension was caused or permanently worsened by the Veteran's PTSD, and whether it is at least as likely as not (50 percent or better probability) that hypertension was caused or permanently worsened by the Veteran's (presumed) exposure to Agent Orange in service.  

The rationale for each opinion expressed also must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the inability to provide an opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4. Thereafter, the RO should arrange for the Veteran to undergo an examination by a physician with sufficient expertise to determine the nature and etiology of any skin condition present during the period of the claim.  Any pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.  

The examiner should obtain from the Veteran a detailed history of his skin condition, and should request that the Veteran explain how he believes his skin condition is related to service if it was present since 1968 but he was separated from service in December 1967.  

The examiner should consider the lay accounts that a skin condition has been present and treated topically since 1968, and should also consider past treatment records as well as the submitted letters by Dr. H.S.

For each skin condition present during the period of the claim, the examiner should state separate opinions, whether it is at least as likely as not (50 percent or better probability) that the skin condition developed in service or is otherwise causally related to service, and whether it is at least as likely as not (50 percent or better probability) that the skin condition was caused or permanently worsened by the Veteran's (presumed) exposure to Agent Orange in service.  

The rationale for each opinion expressed also must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the inability to provide an opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

5.  The RO should also undertake any other development it determines to be warranted.
 	
6.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


